Citation Nr: 0711165	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  04-34 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence had been received to 
reopen the claim seeking service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
August 1982 to February 1983 in the Naval Reserves.  This 
case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by the Waco Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
declined to reopen a claim for paranoid schizophrenia and a 
September 2003 rating decision that denied service connection 
for asthma.  On his Form 9, the appellant requested a Board 
hearing.  In December 2005, he withdrew his hearing request.  

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	 An unappealed December 1999 rating decision declined to 
reopen a claim seeking service connection for paranoid 
schizophrenia (which had been previously denied by a November 
1986 Board decision on the basis that the disorder was not 
incurred in or aggravated by ACDUTRA). 

2.  Evidence received since the December 1999 decision 
relates to an unestablished fact necessary to substantiate 
the claim; tends to show that the appellant's schizophrenia 
disorder was related to ACDUTRA; and considered by itself or 
together with previous evidence of record, raises a 
reasonable possibility of substantiating the claim.  

3.  Asthma was not manifested in service and there is no 
competent evidence of record linking the appellant's asthma 
to service.  




CONCLUSION OF LAW

1.  New and material evidence has been received; and a claim 
of entitlement to service connection for a psychiatric 
disorder may be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).

2.  The appellant's asthma was not manifested in service, is 
not shown to have been related to the appellant's active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In regards to the claim seeking to reopen the underlying 
claim of service connection for a psychiatric disorder, as 
the decision below constitutes a full grant of the portion of 
the claim being addressed, the appellant is not prejudiced by 
Board review, and there is no need to belabor the impact of 
the VA's duty to notify and assist in regards to this 
particular issue at this point.

In regards to the claim seeking service connection for 
asthma, a June 2003 letter (prior to the decision on appeal) 
and an October 2003 letter advised the appellant of what type 
of evidence was needed to substantiate the claim; and of his 
and VA's responsibilities in the development of the claim.  
While the October 2003 letter did not advise the appellant 
verbatim to submit everything he had pertinent to his claim, 
it explained the type of evidence necessary to substantiate 
his claim and asked him to submit any such evidence.  This 
was equivalent to advising him to submit everything in his 
possession pertinent to the claim.  The September 2003 rating 
decision, the August 2004 statement of the case (SOC), and 
the February 2005 supplemental SOC provided the text of 
applicable regulations, addressed what the evidence showed, 
and explained why the claim was denied.  

While complete VCAA notice was not given prior to the rating 
decision on appeal, the Board finds that the lack of such a 
pre-decision notice is not prejudicial to the appellant.  
Proper notice was provided by the RO prior to the transfer 
and certification of the appellant's case to the Board, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The appellant is represented and has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  

While the appellant did not receive any notice regarding the 
disability rating and effective date of an award (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)), as the appeal seeking 
service connection for asthma is being denied, any questions 
regarding the disability rating and effective date of the 
award is moot.

Regarding the duty to assist, the appellant's relevant 
records have been secured.  He has not identified any 
pertinent evidence that remains outstanding.  The Board 
considered whether a VA examination was indicated.  A VA 
examination is indicated when there are: 1) competent 
evidence of current disability; 2) evidence establishing a 
disability causing event in service, and 3) evidence 
suggesting that the current disability may be associated with 
an the event in service or with another service-connected 
disability. 38 C.F.R. § 3.159.  Here, as two out of the three 
factors have not been met, a VA examination is not in order.  
VA's duty to assist is also met.  Accordingly, the Board will 
address the merits of the claim.

II.  Factual Background

Evidence of Record in February 1999

Service medical records are comprised of a July 1981 
enlistment examination that is negative for any complaints, 
treatment, or diagnoses of a psychiatric disorder or asthma. 

May 1984 correspondence from Dr. B. K. indicated that the 
appellant suffered from paranoid schizophrenia and his 
delusions involved the Navy.  It was strongly advised that he 
be discharged from the Navy or any other military service.  

May 1984 treatment records from Providence Memorial Hospital 
noted that since August of 1982, while in training in the 
Navy Reserve, the appellant became concerned about his 
military service and felt that people wanted to destroy or 
kill him.  He experienced delusions about the Navy and had 
hallucinations.  It was advised that he not remain under that 
stress and that he would benefit from being discharged from 
the Navy.  

On October 1984 VA examination, the appellant reported a 
history of delusions beginning in the early part of 1982 
about people in the Reserves disliking him or talking about 
him.  Occasionally he had auditory hallucinations that were 
related to drill.  In August 1982, he was sent to San Diego 
for a six month tour on active duty with the Navy as a member 
of the Reserves.  While there, his delusions and 
hallucinations persisted and became related to his activities 
there.  He did not mention this to anyone and did not receive 
a psychiatric examination in this period of ACDUTRA.  It was 
reported that he came home from ACDUTRA in February 1983 and 
then continued his Reserve activities.  When examined in 
October 1984, he was alert, with poor chronological sense.  
He was somewhat distracted, and there was a mood of anxiety, 
apprehension, distraction, and mild confusion.  Some 
depression was noted.  The affect was blunted but 
appropriate.  The thought processes were fragmented and 
flighty, and the associations were sometimes loose.  
Generalized paranoid ideation and generalized delusions were 
present, and the appellant displayed definite increased 
psychomotor activity.  There was a diagnosis of paranoid-type 
schizophrenic reaction.  It was noted that, according to the 
information given to the examiner, the illness began while 
the appellant was in the Navy Reserves.  

An October 1984 VA physical examination revealed that the 
appellant's nose, sinuses, mouth and throat, and 
cardiovascular system were all within normal limits.  

A May 1985 rating decision denied service connection for 
paranoid schizophrenia finding that there was no record of a 
nervous condition during the appellant's period of service.  

A November 1986 Board decision found that the appellant was 
treated for a psychiatric disorder over a year after the 
training period was completed and that a psychiatric disorder 
was not incurred or aggravated while the appellant was 
performing ACDUTRA. 

Treatment records received in January 1989 from Life 
Management Center (from March 1984 to January 1989) showed 
treatment for a schizoaffective disorder.  A March 1984 
record noted that the appellant realized that he did not want 
to be in the Navy Reserve.  He learned that he had aquaphobia 
and could not board a ship.  He indicated that he would be 
getting orders to go on a mission to go out to sea and that 
he did not want to go.  He indicated that he was seeking 
services at UTEP counseling and another clinic for his 
psychiatric disorder.  It was also noted that he appeared to 
have problems with discipline in the Navy and might have 
received warnings.  An August 1984 record noted that 
beginning in August 1982, he experienced for the first time 
in his life, auditory hallucination, extreme suspiciousness, 
and ideas of reference thinking other people were thinking of 
him.  An assessment also included a diagnosis of adjustment 
disorder with depressed mood.  A January 1989 record included 
other diagnoses such as: schizoid, dysthymic, bipolar manic, 
paranoid schizophrenic, and schizoaffective.  

An April 1989 rating declined to reopen the appellant's claim 
seeking service connection for psychosis diagnosed as 
schizophrenia.  

Treatment records received in October 1990 from the Texas 
Department of Mental Health and Mental Retardation (from 
January 1986 to February 1988) noted that the appellant's 
mental problems apparently started around 1983 and included a 
diagnosis of schizophrenia, paranoid type.   

Treatment records received in October 1990 from Thomason 
General Hospital (dated in February 1988) showed that the 
appellant was admitted and treated for paranoid 
schizophrenia.  

A letter received in October 1990 from Dr. B. K. indicated 
that he treated the appellant from April 1984 to June 1984 
for paranoid schizophrenia.   

An October 1990 rating decision declined to reopen the 
appellant's claim seeking service connection for psychosis 
diagnosed as schizophrenia.

Records received in January 1992 from Life Management Center 
(from August 1990 to January 1992) showed continuous 
treatment for paranoid schizophrenia.  

A March 1994 rating decision declined to reopen the 
appellant's claim seeking service connection for 
schizophrenia. 

Treatment records received in June 1996 from Thomason General 
Hospital (from August 1995 through March 1996) showed 
treatment for a psychiatric disorder and indicated that the 
appellant had asthma since 1990.  A September 1995 record 
indicated that the appellant had a history of paranoid 
schizophrenia since 1984 and noted that his father had a 
history of paranoid schizophrenia.  A March 1996 record noted 
complaints of feeling nervous due to an asthma attack he had 
the night before.  
A July 1996 rating decision declined to reopen the 
appellant's claim seeking service connection for 
schizophrenia.  

A letter received in September 1998 from Dr. S. A. indicated 
that the appellant had been receiving psychiatric service 
from Life Management Center since 1984, with a diagnosis of 
paranoid schizophrenia.  

A statement from R. E. V. submitted in September 1998 
indicated that he served with the appellant on Board the USS 
Flint on or about April 1983 until early 1984.   

A February 1999 rating decision declined to reopen the claim.  
The rating decision was not appealed and it became final.   

Evidence Received since February 1999

October 2002 through April 2003 treatment records from El 
Paso Community Mental Health and Mental Retardation Center 
show treatment for a psychiatric disorder.   

A "Consumer Encounter Form" submitted in March 2003 from El 
Paso Community Mental Health and Mental Retardation Center 
indicated that the appellant had a primary diagnosis of 
schizoaffective disorder, unspecified, for which treatment 
began in February 1984.  

Treatment records received in November 2003 from Columbia 
Healthcare System (dated from January 1994 to October 1997) 
showed treatment for wheezing and paranoid schizophrenia.  A 
January 1994 x-ray of the chest was normal.  

Treatment records received in February 2004 from Life 
Management Center (dated from 1993 through 2004) showed 
continuous treatment for a psychiatric disorder.  The 
appellant was also treated for asthma.  

Treatment records received in February 2004 from Big Springs 
State Hospital from 1987 showed treatment for a bipolar 
disorder, manic, with psychotic features.  

Treatment records received in February 2004 from Las Palmas 
Sun Towers Hospital from 1992 to 1993 showed treatment for 
wheezing and schizophrenia.  

Treatment records received in August 2004 from El Paso 
Psychiatric Center from December 1991 to June 1997 showed 
continuous treatment for paranoid schizophrenia.  

SMR's received in February 2005 were duplicative.  

III.  Criteria 

As noted, an unappealed February 1999 rating decision 
declined to reopen a claim seeking service connection for 
paranoid schizophrenia (which had been previously denied by a 
November 1986 Board decision on the basis that the disorder 
was not incurred or aggravated while the appellant was 
performing ACDUTRA).  The November 1986 Board decision, as 
well as the February 1999 rating decision, also indicated 
that the timing of the appellant's diagnosis of schizophrenia 
was too remote to be considered to be related to his ACDUTRA.  
The February 1999 rating decision is final. 38 U.S.C.A. 
§ 7105.  "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim." 38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (March 
2003), and the new definition applies.  The revised 
definition requires that in order to be considered "new and 
material," evidence received must raise a reasonable 
possibility of substantiating the claim, and defines material 
evidence as evidence, which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.

Active duty includes any period of ACDUTRA during which an 
individual was disabled by a disease or injury incurred or 
aggravated in the line of duty. 38 C.F.R. § 3.6(a).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability. Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Presumptive periods do not apply to ACDUTRA or INACDUTRA. 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, favorable application of 38 C.F.R. §§ 3.307, 3.309 
(presumption of service incurrence), 3.306 (presumption of 
aggravation), and 38 U.S.C.A. §§ 1111, 1131 (presumption of 
soundness) is not available in this appeal because the 
appellant asserts that the onset of his psychiatric disorder 
occurred during ACDUTRA.

IV.  Analysis

Psychiatric Disorder

As was noted, service connection for paranoid schizophrenia 
was previously denied based on a finding that such was not 
shown to have been incurred or aggravated service.  For 
additional evidence to be new and material, to raise a 
reasonable possibility of substantiating the claim, and to 
relate to an unestablished fact necessary to substantiate the 
claim in this scenario, it would have to tend (by itself or 
together with evidence previously of record) to show that 
appellant's paranoid schizophrenia manifested in or was 
aggravated by service.

The additional evidence received since the February 1999 
rating decision is new, as it was not previously of record.  
The evidence now includes a record from a medical treating 
facility (El Paso Community Mental Health and Mental 
Retardation Center) that indicates that the appellant was 
diagnosed with an unspecified schizoaffective disorder for 
which treatment began in February 1984.  As the prior Board 
and rating decisions suggested that the diagnosis of 
schizophrenia in was too remote to be related to ACDUTRA, the 
new evidence indicates that the proximity of ACDUTRA and a 
diagnosis of a psychiatric disorder is closer than was 
previously thought.  The close proximity between ACDUTRA and 
a diagnosis of a psychiatric disorder suggests that there is 
a relationship between the two.  Therefore, such new evidence 
of record relates to an unestablished fact necessary to 
substantiate the claim, raises a reasonable possibility of 
substantiating the claim, and is material.  As the additional 
evidence is both new and material, the claim may be reopened. 

Asthma

The appellant seeks service connection for asthma.  There are 
three threshold requirements that must be met in order to 
establish service connection for a claimed disability.  
First, there must be competent evidence (a medical diagnosis) 
of current disability.  This requirement is met; asthma is 
diagnosed.  Next, there must be evidence of disease or injury 
in-service.  The appellant's SMR's are negative for any 
complaints, treatments or diagnoses regarding asthma or 
related symptoms.  Consequently, direct service connection, 
i.e., on the basis that a chronic disability became 
manifested in service and has persisted since, is not 
warranted.  Here, the evidence suggests that the appellant 
was not diagnosed with asthma until 1990.  (See March 1996 
record from Thomason General Hospital).  Finally, there must 
be competent evidence (medical opinion) that links the 
current disability to disease or injury in service.  Here, 
there is no such medical opinion.  No medical practitioner 
has opined that the appellant's asthma disorder is as likely 
as not related to any event during ACDUTRA.

Because the appellant is a layperson, he is not competent to 
establish by his own opinion that his asthma is etiologically 
related to an event or injury in during ACDUTRA.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Furthermore, there is no evidence in the record that the 
appellant's asthma was caused by a tropical disease or 
exposure to chemicals as alleged by the appellant.  There is 
no evidence of serving in a tropical area and there is no 
indication of exposure to chemicals that could be associated 
with causing asthma while he was on ACDUTRA.  There is a 
preponderance of the evidence against his claim.  Hence, it 
must be denied.  

             
ORDER

New and material evidence having been submitted, the claim of 
service connection for a psychiatric disorder is reopened.  
To this extent, the appeal is allowed.  

Service connection for asthma is denied.


REMAND

It appears that pertinent medical records remain outstanding.  
A "Consumer Encounter Form" from El Paso Community Mental 
Health and Mental Retardation Center indicated that the 
appellant had a primary diagnosis of schizoaffective 
disorder, unspecified, for which treatment began in February 
1984.  As such early treatment records may have some bearing 
on the appellant's claim, they should be secured.  A March 
1984 record from the Life Management Center noted that the 
appellant was also seeking treatment at UTEP counseling and 
another clinic (in which the name is illegible) for the 
claimed disorder.  However, such treatment records have not 
been associated with the claims file and should be secured.  

In a letter to the appellant's Petty Officer, Dr. B. K. 
strongly advised that the appellant be discharged from the 
Navy due to his psychiatric disorder.  However, the character 
of his discharge from the Naval Reserves is not clear and the 
record is not clear if any administrative actions were taken.  
An attempt should be made to secure relevant records.  

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  A medical 
examination or medical opinion is deemed necessary if, in 
part, the record does not include sufficient competent medical 
evidence to decide a claim.  In this case, such an examination 
is necessary.  The appellant has undergone VA examination in 
October 1984 that has addressed, or at least attempted to 
address, the matter on appeal, however, in light of all of the 
evidence subsequently added to the record, this examination 
report of record is, of itself or with consideration of other 
medical records, insufficient to address all the medical 
questions raised by the issue on appeal.  Among these is a 
question of whether the appellant had a psychiatric disorder 
prior to his entry on ACDUTRA and if so, whether such 
condition was aggravated or increased beyond normal 
progression during or due to the appellant's ACDUTA.  And, if 
it did not pre-exist ACDUTRA, then whether it is as least as 
likely as not related to his period of ACDUTRA.  A new VA 
examination is indicated.  
  
As the case is being remanded anyway, it should be ensured 
that the appellant has been provided proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the type of evidence that is needed to 
establish a disability rating and an effective date.  
       
Accordingly, the case is REMANDED for the following action:

1.  The appellant should be sent a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO/AMC should ask the appellant 
to identify all VA and non-VA health 
care providers that have treated him 
for a psychiatric disorder before, 
during, and since his discharge from 
service to the present.  The RO/AMC 
should then obtain complete records of 
such treatment from all sources 
identified, specifically including, but 
not limited to, UTEP counseling, and El 
Paso Community Mental Health and Mental 
Retardation Center (including February 
1984 treatment records).  The RO/AMC 
should also ask the appellant to 
clarify the name of the illegible 
clinic mentioned in the March 1984 
treatment record from Life Management 
Center, and obtain such records from 
the mentioned clinic.  

3.  The RO/AMC should request from the 
NPRC, and any other source referred by 
NPRC or that is otherwise appropriate, 
the appellant's complete service personal 
records, to include his "201 file," and 
any additional service medical records, 
including copies of orders, 
administrative actions, citations and 
awards, evaluations, clinical records, 
and hospital medical records.  The RO/AMC 
should clarify the character of the 
appellant's discharge from the Naval 
Reserves. 

4.  The appellant should be scheduled 
for a psychiatric evaluation to 
determine the nature and etiology of 
any current psychiatric disorder.  The 
examiner should review the claims file 
and note that review in the report.  
The examiner should express an opinion 
as to the following:

(a) What is the appellant's current 
psychiatric diagnosis? 

(b) Did the appellant have a 
psychiatric disorder, prior to his 
entry into ACDUTRA?  

(c) If so, was the condition(s) 
aggravated or increased beyond normal 
progression during or due to the 
appellant's ACDUTRA?  

(d) If the psychiatric disorder(s) did 
not exist prior to service, is it as 
least as likely as not related to the 
appellant's periods of ACDUTRA?  The 
rationale for any opinion expressed 
should be provided.  A report of the 
examination should be associated with 
the appellant's VA claims folder.  

5.  The RO should then readjudicate the 
claim.  If the claim remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant and his 
representative should have the 
opportunity to respond.  The case 
should then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).




______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


